Citation Nr: 9931687	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  97-12 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD), and, if so, whether service 
connection is warranted for this condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The appellant had active military service from June 1969 to 
June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the above claim.


FINDINGS OF FACT

1.  In an August 1994 rating decision, the RO denied, on the 
merits, the appellant's claim for service connection for 
PTSD.  The appellant was notified of that decision in August 
1994 and did not appeal. 

2.  Some of the evidence received since August 1994 is new 
and material.

3.  The appellant's claim of entitlement to service 
connection for PTSD is plausible, and the RO has obtained 
sufficient evidence for correct resolution of this claim.

4.  The medical evidence does not show a clear, unequivocal, 
and undisputed diagnosis of PTSD.

5.  The appellant is not a veteran of combat.

6.  There is no corroboration or verification of the 
occurrence of the appellant's claimed stressors.



CONCLUSIONS OF LAW

1.  The August 1994 rating decision that denied the 
appellant's claim of entitlement to service connection for 
PTSD is final.  38 U.S.C.A. § 7105(b) and (c) (West 1991); 
38 C.F.R. § 3.160(d) (1999).

2.  New and material evidence has been received, and the 
appellant's claim for service connection for PTSD is 
reopened.  38 U.S.C.A. §§ 5108 and 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

3.  The appellant has presented a well-grounded claim for 
service connection for PTSD, and VA has satisfied its 
statutory duty to assist him in developing facts pertinent to 
this claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103 (1999).

4.  The appellant's PTSD was not incurred during service.  
38 U.S.C.A. §§ 1110, 1131, and 1154 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, and 3.304(d) and (f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The appellant initially filed a claim for service connection 
for PTSD in August 1990.  His service medical records showed 
no treatment for a psychiatric disorder.  His DD-214 
indicated that he served as a cook in the United States 
Marine Corps, and he received the National Defense Service 
Medal and Vietnam Service Medal.  Although his DD-214 
indicated service in the Republic of Vietnam between January 
and October 1970, his personnel records did not support those 
dates.  He was assigned to Camp Pendleton, California, until 
June 23, 1970, when he was transferred to the Headquarters 
and Supply Company of the 3rd Battalion, 7th Marines, 1st 
Marine Division.  He remained assigned to that unit until 
October 11, 1970, when he was transferred to the 12th 
Marines, 3rd Marine Division.  His travel orders showed that 
he arrived in Okinawa, Japan, on June 24, 1970, and then 
arrived in Danang, Vietnam, on June 29, 1970.  He departed 
Vietnam on October 13, 1970.  His combat history indicated 
that he participated in an operation against the resurgent 
Viet Cong in Vietnam between June 29, 1970, and October 11, 
1970. 

In August 1990, the appellant was hospitalized at the VA 
Medical Center in Alexandria, Alabama, for substance abuse.  
He underwent a VA psychiatric examination in November 1990.  
He stated that he worked as a cook in Vietnam, but he saw 
quite a lot of fighting and numerous dead bodies.  He stated 
that he went out on paroles [sic] (hereinafter, "patrols") 
and ambushes, but no one was ever killed or wounded.  
However, other soldiers that he knew went out on patrols and 
were killed, and he saw their bodies upon their return.  He 
complained of occasional nightmares about Vietnam, inability 
to trust anyone, and intrusive thoughts of Vietnam triggered 
by certain smells or sounds.  He was vague about his Vietnam 
experiences and did not seem to want to talk about them.  The 
diagnosis was PTSD, mild to moderate. 

A November 1990 rating decision denied service connection for 
PTSD.  The veteran was notified of the decision and of his 
appeal rights, and he did not appeal.  The appellant filed 
another claim in January 1993.  His VA records showed that he 
was hospitalized from January to February 1991 for substance 
abuse.  An April 1993 rating decision found that he had not 
submitted new and material evidence to reopen his claim.  The 
appellant was notified of the decision and of his appeal 
rights, and he did not appeal.  

The appellant filed another claim for PTSD in January 1994.  
His medical records were obtained from the Ochsner Clinic and 
Lafayette General Hospital.  These records did not show 
diagnosis of PTSD or any other psychiatric disorder.  In June 
1977, it was noted that he had received prescription 
medications for his nerves since 1976.  His VA records showed 
that he was hospitalized from January to February 1994 for 
substance abuse.  A July 1994 rating decision found that he 
had not submitted new and material evidence to reopen his 
claim.  He was notified of the decision and of his appeal 
rights, and he did not appeal.

In August 1994, the RO received the appellant's VA records 
for hospitalization in May 1994 for, among other things, 
PTSD, polysubstance abuse, dysthymia disorder versus major 
depression versus organic affective disorder, panic disorder 
versus organic anxiety disorder, and history of suicide 
attempt.  The appellant complained of increased arousal and 
vigilance, anger, nightmares, intrusive thoughts, insomnia, 
avoidance of reminders of trauma, social withdrawal, and mood 
disturbance with predominant depressive symptoms.  The 
hospitalization report contained no description of the 
alleged stressors.  An August 1994 rating decision denied 
service connection for PTSD on the merits.  The appellant was 
notified of the decision and of his appeal rights, and he did 
not appeal.

In August 1995, the appellant indicated that he wanted to 
reopen his claim for service connection for PTSD.  He 
submitted a report from the Social Security Administration 
showing that he was awarded disability benefits as of June 
1994 for PTSD.  The decision noted that he had repeatedly 
been hospitalized at VA facilities since 1990 for treatment 
for PTSD, depression, and substance abuse.  Dr. Sam Benbow, a 
psychiatrist, evaluated the appellant in October 1994, and he 
displayed symptoms of PTSD with social isolation and 
depression.  The appellant had also been hospitalized in June 
1995 following a suicide attempt.  

In October 1995, the appellant underwent a VA psychiatric 
examination.  The examiner reviewed the claims file and the 
hospital chart.  The appellant stated that he was in Vietnam 
from June to October 1970.  He stated that he saw many people 
killed while in Vietnam.  Although trained as a cook, he 
indicated that he probably cooked only once or twice while in 
Vietnam.  He reported seeing a village blown up by the North 
Vietnamese, and he had to help collect the body parts.  He 
stated that he also had to go out and look for booby traps.  
He had also performed guard duty and was subject to constant 
mortar attacks.  He implied that he was scared the entire 
time he was in Vietnam.  When leaving Vietnam, he was split 
from the rest of the group and did not get the addresses of 
his buddies and had been unable to contact them. 

The appellant reported a history of numerous suicidal 
attempts, dating back to one year after he left Vietnam.  He 
stated that he used drugs and alcohol after service to 
"relieve his mind."  He had quit his last job in 1990 after 
he had flashbacks.  He complained of nightmares and intrusive 
thoughts.  He indicated that he tried to avoid all thoughts 
of Vietnam and the military.  He avoided people and stayed in 
his room.  The examiner noted that the appellant's history, 
especially concerning his events in the war zone, were vague 
with little detail.  His discussion of his current behavior 
was also vague.  The appellant completed various 
psychological tests, which were invalid due to his extreme 
endorsement of certain items.  He projected himself as being 
out of control with major psychiatric symptoms in many 
different areas.  His test scores were well above the mean 
for persons thought to have PTSD, but the examiner felt that 
the appellant was probably exaggerating to some extent.  This 
did not mean that he did not have problems, but that he was 
trying very hard to show all the problems that he had.

The examiner indicated that this was a difficult case since 
the appellant had had multiple, seemingly conflicting 
diagnoses.  The VA North Little Rock Medical Center had 
diagnosed him with chronic, severe PTSD, as well as panic 
disorders and organic affective disorders.  Adding to this 
difficulty was the appellant's vague account of his 
experiences in Vietnam and his invalid testing.  As such, 
diagnoses were considered tentative.  Diagnoses were mixed 
substance abuse, chronic PTSD by history, dysthymic disorder, 
and borderline personality disorder. 

An April 1996 rating decision, inter alia, denied service 
connection for PTSD.  In his notice of disagreement, the 
appellant stated that he had not been specific about events 
in Vietnam because he did not want to talk about it or think 
about it.  He was hospitalized at the VA Medical Center in 
North Little Rock from November to December 1996 for PTSD, 
dysthymic disorder versus manic depressive disorder, panic 
disorder, and mixed substance dependency in partial 
remission.  The appellant's complaints upon admission were 
consistent with those discussed above.  The RO also obtained 
his VA outpatient treatment records dated from August 1995 to 
December 1996, which showed no additional findings concerning 
PTSD.

In April 1997, the appellant underwent VA psychological 
testing.  The examiner reviewed the claims file and medical 
chart and interviewed the appellant for more than two hours.  
The appellant stated that while in Vietnam, he was a cook, 
and he also performed guard duty.  He stated that he was sent 
on what he estimated were ten patrols, but he could not 
remember.  Of that number, he stated that two resulted in 
firefights, both of which occurred at night and involved a 
lot of shooting.  He vaguely described other people getting 
killed on one occasion by artillery and indicated that he saw 
body parts flying in the air.  He stated that on another 
occasion, it was not possible to obtain a body count.  He 
also discussed an incident that he had not reported during 
service because he feared being court-martialed.  He and 
other soldiers had slipped through the fence to have sex with 
prostitutes.  He then saw a Cobra helicopter circle around, 
and he had to warn another soldier so they could flee.  He 
stated that another incident he had not reported during 
service was when he shot an enemy soldier coming through the 
defensive perimeter without first contacting his commanding 
officer.  He stated that he had been subjected to mortar fire 
when riding in helicopters, and he had been scared.  

The appellant's current complaints were consistent with those 
discussed above.  During the examination, his mood suggested 
anger, hostility, and mild paranoia.  His motivation seemed 
less than optimally adequate at times.  He may have been 
attempting to look impaired on some of the tasks.  He 
inquired a great deal about the purpose of the examination 
and repeatedly criticized its significance to him.  He 
performed below par on a task involving the immediate recall 
of information.  He did as poorly on a task requiring the 
storage, manipulation, and retrieval of information.  He also 
showed impairment in expressive language, delayed verbal 
memory, delayed nonverbal, spatial memory, immediate and 
delayed recall of prose, and constructional praxic skill.  

Diagnostic test results again showed a pattern of responses 
suggesting that the appellant over-reported and exaggerated 
his symptoms and problems, much of it beyond even the most 
genuinely psychotic.  Such individuals are apparently seeking 
to portray themselves as very impaired when objectively they 
are much more functional.  His results were strongly 
suggestive of spurious PTSD.  Based on these results, the 
examiner concluded that the objective findings did not 
support the subjective report.  The issue of PTSD seemed very 
questionable in this case.  Provisional diagnoses were PTSD, 
by previous diagnosis; polysubstance dependence by previous 
diagnosis; probable malingering; and personality disorder 
with antisocial features.  

In May 1997, the appellant underwent a VA psychiatric 
examination.  He indicated that while in Vietnam he was 
involved in potential combat situations when sent on patrols.  
He stated that he saw mutilated bodies of enemy soldiers, but 
he did not describe any direct combat.  He discussed the 
incident where he went outside the fence to meet some 
prostitutes, but he now stated that the party was hit by 
enemy fire, killing all the Vietnamese people and one 
soldier.  His complaints were consistent with those discussed 
above.  The diagnosis was depression, not otherwise 
specified.  The examiner stated that a formal diagnosis of 
PTSD could not be made based on the examiner and the 
available medical records.

In May 1997, the appellant was hospitalized at the VA Medical 
Center in North Little Rock for completion of a six-week 
program for PTSD.  It was noted that he met the criteria for 
diagnosis of PTSD, and he also had a history of depressive 
symptoms and substance abuse.  

In September 1997, the appellant submitted a statement as to 
the inservice incidents alleged to have caused his PTSD.  He 
stated that on June 29, 1970, the first day he arrived in 
Vietnam, he experienced a mortar attack while receiving his 
supplies, and he had to run to a bunker.  The shrapnel from 
the mortar rounds hit very close to him, and he was scared 
that he would not make it to the bunker.  He stated that upon 
assignment to LZ (landing zone) Ross, he was told to "find a 
foxhole" and prepare for the next day.  He stated that the 
base was subject to mortar attacks all night, and he could 
see "rounds" lighting up the sky.  He was scared and did 
not know if he would survive.  He stated that while at LZ 
Ross he was assigned to guard duty at night.  One night he 
saw movement and shot an enemy soldier.  He stated that his 
"mind was traumatized" from killing this person.  He 
indicated that he went out on several patrols at night and 
received and returned fire.  He stated that no one was 
killed, and they did not find any dead enemy soldiers.  He 
stated that one time intelligence agents had discovered that 
the enemy was storing rice and supplies in a village right 
outside LZ Ross.  Their guns shot illuminating rounds, and he 
saw enemy soldiers running with supplies.  He then saw the 
enemy soldiers get hit, with "body parts and supplies" 
flying in the air.  He was scared that there were more enemy 
soldiers and worried about an attack.  The next morning the 
bodies were picked up, and he saw them on the base.  The 
bodies were kept in the hot sun for several days, and it was 
unbearable.  He also related the incident where he went off 
base with six other soldiers to meet prostitutes.  He stated 
that he saw a Cobra helicopter patrolling, and they ran and 
jumped over the fence to get back on base.  One person did 
not make it, and the helicopter killed everyone outside the 
fence.  He stated that the primary means of transportation 
was by helicopter, and they were often hit with small arms 
fire.  He was scared because he did not know if he would get 
shot.  He stated that he lost contact with the rest of his 
unit when leaving Vietnam, and the plane left without him.

The RO contacted the Department of the Navy in an attempt to 
verify the appellant's reported stressors.  The response was 
that the appellant had submitted insufficient information for 
the purpose of conducting any research.  Although his 
anecdotal incidents may be true, they were not researchable.  
Killing of civilians would be extremely difficult to verify 
because only reported and documented incidents could be 
researched.  There was no way to verify the reported rocket 
attacks without knowing specific dates.  

The RO obtained operational reports from the Marine Corps 
Historical Center for the appellant's unit.  The reports 
covered the activities of the 3rd Battalion, 7th Marines, 
between June and October 1970.  There were no separate 
reports for company activities.  These reports showed that 
the appellant's battalion was initially assigned to LZ Baldy 
but moved to FSB (Fire Support Base) Ross in late July.  The 
mission at FSB Ross was to provide security.  The 3rd 
Battalion conducted numerous operations and extensive 
patrolling in support of the defense of FSB Ross.  In July, 
August, and September 1970, it was indicated that enemy 
activity remained at a low level, with contact limited to 
chance sightings, and enemy-initiated contacts were 
restricted to sniper fire, harassing fire, and surprise 
firing devices.  There were occasional references to incoming 
fire, both during the day and night, as well as reports of 
helicopters receiving enemy fire.  In September 1970, the 3rd 
Battalion assisted with Operation Nebraska Rapids, which 
involved a search and clear operation.  Only minor contact 
with the enemy occurred during this operation.  In October 
1970, the 3rd Battalion continued to stand down and prepare 
for redeployment. 

In May 1998, the appellant underwent a VA psychiatric 
examination.  The examiner reviewed the claims file and 
hospital records.  The examiner noted that diagnosis had been 
difficult due to several factors, including the appellant's 
dramatic and somewhat exaggerated presentation and difficulty 
confirming his reported stressors.  The appellant stated that 
while in Vietnam he saw many people killed.  He reported 
seeing a village blown up by the North Vietnamese and having 
to collect body parts.  He stated that he also had to go on 
patrols close to base and look for booby traps.  He stated 
that he had guard duty, and his unit had constant mortar 
attacks.  He reported an additional stressor was that when he 
left Vietnam, he was separated from his unit and never got 
his friends' addresses.  He indicated that his first mental 
health treatment was in 1990 when he was hospitalized for 
detoxification.  He stated that at that time he learned about 
PTSD.  He continued to receive treatment at the mental 
hygiene clinic at the VA Medical Center in Alexandria, but he 
was not involved in ongoing counseling or psychotherapy.  

The appellant reported difficulty from bad dreams.  His 
nightmares changed at times, sometimes involving the military 
and sometimes his post-service activities.  When the dreams 
did not involve the military, they involved him being either 
shot or stabbed or his running and trying to get away.  The 
nightmares about Vietnam involved some of the things that had 
happened.  He stated that he could not remember the names of 
any of the people involved.  He stated that he had had a 
couple of flashbacks in 1990, with none since.  He had 
anxiety attacks, particularly when helicopters flew over his 
house.  

The examiner indicated that it was still difficult to confirm 
the appellant's stressors.  His primary military occupational 
specialty was cook, and there was nothing in the records that 
directly indicated that he took part in combat or firefights.  
However, he was in the Marines, which had a standard 
operating procedure that everyone was considered a combat 
soldier.  The notes and history of his unit were reviewed, 
and the material was consistent with the types of situations 
that the appellant discussed.  However, there was no 
delineation of the individuals involved in these actions.  
The appellant stated that he could not remember the names or 
faces of the people he served with.  The examiner believed 
that the appellant was exposed to traumatic situations 
considering the location that he was in and the amount of 
action that seemed to occur.  It was quite likely that he 
would have had at least some contact with fighting and 
exposure to dead bodies.

Upon examination, the appellant's emotional reactions ranged 
from tearing up to angry, loud outbursts and even to 
laughter.  Anger and depression were the predominant 
affective expressions.  There was no evidence of thought 
disorders.  Rapport varied from tenuous to hostile to 
seemingly cordial.  

It was the examiner's opinion that the appellant met the 
diagnostic criteria for PTSD.  The problematic area was 
whether his stressors could be confirmed.  However, due to 
the area and time that he was in Vietnam, and noting the 
amount of hostilities that occurred, the examiner believed 
that it was probable that the appellant endured stressful, 
traumatic events.  As for the linkage between the stressor(s) 
and the appellant's current symptoms, onset was chronic 
according to the appellant's report, although he did not seek 
treatment until 1990.  

The examiner discussed with the appellant the past invalid 
psychological test results.  The appellant stated that he had 
always been honest in taking these tests.  However, on 
repeated psychological testing, the results were at least 
toned down from prior results.  He still scored very high on 
indices of exaggeration.  As such, testing had to be 
interpreted with great caution, and many professionals would 
consider testing to be totally invalid.  The results 
conformed with what was seen during the interview and his 
reported history.  Testing for combat stress was above the 
cutoff score for individuals with PTSD, but was lower than in 
the past.  The examiner stated that test results showed that 
the appellant was able to tone down his past exaggeration.  
He did not, however, do away with it.  A problem in dealing 
with this type of individual is that many veterans with PTSD 
show exaggerated elevations of difficulties on standardized 
testing.  The fact that the appellant may well be 
exaggerating, at least partially, due to the issue of 
compensation did not rule out a diagnosable disorder such as 
PTSD.  At this time, in the examiner's professional opinion, 
the appellant was showing the effects of PTSD.  Diagnoses 
were depressive disorder, not otherwise specified; mixed 
substance dependency; and chronic, severe PTSD.  

In October 1998, the appellant submitted a letter from a VA 
physician indicating that he was hospitalized in May 1997 for 
PTSD.  He also submitted several lay statements discussing 
his post-service behavior, as well as a report indicating 
that he was unable to undergo magnetic resonance imaging 
(MRI) due to severe claustrophobia and Vietnam flashbacks.

The RO obtained the appellant's VA records for treatment 
between January 1998 and June 1999.  Other than showing 
continued diagnosis of PTSD and visits for medication 
refills, these records contained no additional objective 
findings or medical opinions.


II.  Legal Analysis

A.  New and material evidence

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the appellant is 
notified of the decision.  38 C.F.R. § 3.104(a) (1999).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
The appellant has one year from notification of a decision of 
the agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if a NOD is not filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d) and 20.302(a) (1999).

In an August 1994 rating decision, the RO denied entitlement 
to service connection for PTSD on the merits.  A letter from 
the RO, advising the appellant of that decision and of 
appellate rights and procedures, was issued in August 1994.  
The appellant did not disagree with that decision; rather, he 
filed a new claim to reopen.  Therefore, the August 1994 
rating decision is final.  38 U.S.C.A. § 7105 (West 1991). 

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App. 203 (1999).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.

Although the RO denied entitlement to service connection for 
PTSD in the April 1996 rating decision without considering 
the preliminary issue of whether the appellant had submitted 
new and material evidence to reopen the claim, the Board has 
jurisdiction to consider the issue of whether new and 
material evidence has been submitted because that issue is 
part of the same "matter" of whether the appellant is 
entitled to service connection for this disability.  Bernard 
v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting the 
provision contained in 38 U.S.C.A. § 7104(a) that the Board 
has jurisdiction to decide "all questions in a matter" on 
appeal).  When a claimant submits a claim for service 
connection for a disability, the question of whether there is 
new and material evidence to reopen the claim is implicated 
where there is a prior final decision regarding that claim.  
Id. at 392.  Although these are two separate questions, they 
are components of a single claim for service connection.  Id.  
Thus, the issue on appeal has been recharacterized on the 
first page of this decision.  See also Barnett v. Brown, 8 
Vet. App. 1, 4 (1995) (Board has a legal duty to consider the 
requirement of whether new and material evidence has been 
submitted regardless of the RO's actions); Wakeford v. Brown, 
8 Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the veteran's 
previously and finally denied claims).  

When the Board addresses an issue that was not addressed by 
the RO, consideration must be given to whether the appellant 
will be prejudiced by the Board's consideration of the issue 
in the first instance.  See 38 U.S.C.A. §§ 5104, 5107(a), 
7104(a), and 7105(d)(1) (West 1991); 38 C.F.R. §§ 3.103(a), 
3.103(c)(1), 3.103(c)(2), 3.103(d), 19.9, 19.25, 19.29, and 
19.31 (1999); see also VAOPGCPREC 16-92 (1992).  Therefore, 
the Board must decide whether the appellant will be 
prejudiced by its consideration of the issue.  

In this case, the appellant's due process rights are not 
violated by this Board decision.  When the RO denied the 
appellant's claim of entitlement to service connection for 
PTSD in April 1996, it necessarily reviewed all of the 
evidence of record to reach that decision.  Since the Board 
must review all of the evidence of record in order to 
determine whether new evidence has been presented and whether 
it is material to the underlying issue, the appellant is not 
prejudiced by the Board's consideration of the preliminary 
issue of whether new and material evidence has been 
submitted.  Also, as discussed below, since the Board has 
concluded that new and material evidence has been submitted, 
no prejudice to the appellant results from this decision.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  It is the responsibility of a 
person seeking entitlement to service connection to present a 
well-grounded claim.  38 U.S.C.A. § 5107 (West 1991).

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability is service connected; it requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible and capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); see also Caluza 
v. Brown, 7 Vet. App. 498, 504 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  In general, the appellant's 
evidentiary assertions are accepted as true for the purpose 
of determining whether a well-grounded claim has been 
submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).

The evidence received subsequent to August 1994 is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Since August 1994, the following 
evidence has been received:  (1) the appellant's contentions, 
including a detailed stressor statement; (2) reports of VA 
examinations conducted in 1995, 1997, and 1998; (3) VA 
treatment and hospitalization records dated from August 1995 
to June 1999; (4) lay statements; (5) operational reports 
from the Department of the Navy; and (6) a decision by the 
Social Security Administration.

To the extent that the additional medical evidence shows 
treatment for PTSD, this evidence is not new.  Of record in 
August 1994 were medical records showing diagnoses of PTSD.  
This evidence is therefore cumulative of evidence associated 
with the claims file at the time of the August 1994 rating 
decision and is not new for purposes of reopening a claim.

The rest of the evidence received since August 1994 is new in 
that it was not previously of record.  To serve to reopen a 
claim, it must also be material.  Material evidence is that 
which bears directly and substantially on the merits of each 
essential element that was a basis for the prior denial.  
Because the appellant is seeking to establish service 
connection for PTSD, material evidence would be significant 
evidence that bore substantially and directly on the current 
existence of the claimed disorder and a relationship between 
it and a disease or injury incurred during his period of 
military service. 

Some of the new evidence is material.  In particular, the 
appellant has submitted new details concerning his alleged 
stressors, and the reports from the Department of the Navy 
indicate that the appellant's battalion was involved in 
combat situations during the time period that he was in 
Vietnam.  This new evidence is so significant that it must be 
considered in order to fairly evaluate the appellant's claim, 
and it is therefore material.  Accordingly, the new and 
material evidence serves to reopen the appellant's claim for 
service connection for PTSD.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

B.  Well-grounded claim

Since the Board has reopened the appellant's claim, it must 
be determined whether the reopened claim is well grounded.  
See Elkins.  The medical evidence shows several diagnoses of 
PTSD.  The appellant has submitted competent lay statements 
of inservice experiences alleged to have caused his PTSD.  
Medical professionals have diagnosed PTSD based on the 
appellant's purported service experiences.  This evidence is 
sufficient to create the plausibility of a valid claim.  
Therefore, it is sufficient for the establishment of a well-
grounded claim.  

The appellant having stated a well-grounded claim, the 
Department has a duty to assist in the development of facts 
relating to the claim.  38 U.S.C.A. § 5107(a) (West 1991).  
In this case, the majority of the medical records referenced 
by the appellant have been obtained.  The appellant was, at 
one time, receiving Supplemental Security Income disability 
benefits due, in part, to his PTSD.  Ordinarily, the RO would 
attempt to obtain all medical and adjudication records 
relating to his Social Security disability benefits.  See 
Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to 
obtain evidence from the Social Security Administration, 
including decisions by the administrative law judge, and give 
the evidence appropriate consideration and weight); Murincsak 
v. Derwinski, 2 Vet. App. 363, 373 (1992); Collier v. 
Derwinski, 1 Vet. App. 413, 417 (1991).  However, the 
decision by the Social Security Administration detailed the 
records supporting the decision, which were primarily the 
appellant's VA records that have been associated with the 
claims file.  The only medical evidence indicated that has 
not been obtained is a report by Dr. Benbow.  However, this 
report would do no more than merely corroborate that the 
appellant has PTSD, a fact that is shown by the extensive 
evidence already of record.  The appellant has not indicated 
that Dr. Benbow's report would provide additional evidence or 
opinions than those already shown by the evidence of record.  
Since he has undergone several, thorough VA examinations, 
there is more than sufficient evidence of record to properly 
decide his claim.  In the circumstances of this case, a 
remand would simply serve to impose an unnecessary burden 
with no gain to the appellant.  See Franzen v. Brown, 9 Vet. 
App. 235 (1996) (VA's obligation under § 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence 
which may exist or could be obtained); Allday v. Brown, 7 
Vet. App. 571 (1995).  Therefore, the Board concludes that VA 
has satisfied its duty to assist the appellant in this case.

C.  Merits of the claim

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1999); see 
also Cohen v. Brown, 10 Vet. App 128 (1997).  Having 
determined that the appellant's claim is at least plausible 
and that the duty to assist has been fulfilled, the Board 
must assess the credibility and weight of the evidence.  
Wilson v. Derwinski, 2 Vet. App. 614 (1992).  "Just because 
a physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and 
diagnosed appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD."  
Id. at 618.  The evidence is no longer presumed to be 
credible once an analysis of the claim on the merits is 
undertaken. 

The Board concludes that the preponderance of the evidence is 
against the appellant's claim for two reasons.  First, there 
is not a clear diagnosis of PTSD.  Second, there is no 
credible evidence indicating that the alleged stressors 
actually occurred.

In order to establish service connection for PTSD, there must 
be a clear medical diagnosis of PTSD.  At a minimum, a clear 
diagnosis means an unequivocal one.  Cohen, 10 Vet. App. at 
139.  In applying this analysis to the facts in Cohen, the 
Court also referred to an undisputed diagnosis of PTSD as 
establishing the current disability as a matter of law.  Id. 
at 144 (emphasis added).  A diagnosis of PTSD by a mental 
health professional is presumed to have been made in 
accordance with the applicable diagnostic criteria as to both 
the adequacy of the symptomatology and the sufficiency of the 
stressors.  Id. at 140-142.  

In this case, the evidence does not show a clear, 
unequivocal, and undisputed diagnosis of PTSD.  The appellant 
has been provided several comprehensive VA psychiatric 
examinations.  Although diagnoses of PTSD have been rendered, 
other medical professionals have concluded that diagnosis of 
PTSD is not warranted in this case (i.e., VA examination in 
May 1997).  Even when a diagnosis of PTSD has been rendered, 
some of the examiners' diagnoses were inconclusive.  The 
diagnosis of PTSD has been called "tentative," "very 
questionable," "provisional," and "spurious."  It has 
also been noted that the appellant is probably malingering, 
and his psychological test results have been exaggerated and 
unreliable.  That conclusion is supported by the fact that 
when the appellant was told that prior examiners had felt 
that he exaggerated his responses, he was able to "tone 
down" his answers in 1998.  Although this does not mean that 
PTSD cannot be diagnosed, as the VA examiner in 1998 stated, 
it does mean that the appellant's reported symptoms and 
experiences must be accorded less weight.

If the claimed stressor is related to combat, service 
department evidence that the appellant engaged in combat or 
that the appellant was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (Court) has held that the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a non-combat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

The appellant has, at times, alleged that he engaged in 
combat with the enemy during service.  A determination as to 
whether the appellant is a veteran of combat is particularly 
significant in a PTSD claim because he is entitled to have 
his lay statements as to his alleged stressors accepted, 
without corroboration, if he engaged in combat with the 
enemy.  See Gaines v. West, 11 Vet. App. 353 (1998).  The 
Court has held that: 

"[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be 'satisfactory,' e.g., 
credible, and 'consistent with the 
circumstances, conditions, or hardships 
of [combat] service.'"

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) 
(1999).  Before this provision applies, the Board must make a 
specific finding that the appellant was engaged in combat 
with the enemy.  See Zarycki. 

VA's General Counsel has defined the phrase "engaged in 
combat with the enemy" to mean that the appellant must have 
personally participated in a fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99.  The fact that the appellant served in a "combat 
area" or "combat zone" does not mean that he himself 
engaged in combat with the enemy.  Id.  Moreover, a general 
statement in the appellant's service personnel records that 
he participated in a particular operation or campaign would 
not, in itself, establish that he engaged in combat with the 
enemy because the terms "operation" and "campaign" 
encompass both combat and non-combat activities.  Id.  
Whether or not a veteran "engaged in combat with the enemy" 
must be determined through recognized military citations or 
other supportive evidence.  No single item of evidence is 
determinative, and VA must assess the credibility, probative 
value, and relative weight of each relevant item of evidence.  
Id.  The claimant's assertions that he engaged in combat with 
the enemy are not ignored, but are evaluated along with the 
other evidence of record.  Id.  However, the claimant's 
assertions that he "engaged in combat with the enemy" are 
not sufficient, by themselves, to establish this fact.

The appellant's military personnel records reflect that he 
was in Vietnam from June to October 1970.  He has been 
awarded a National Defense Service Medal and a Vietnam 
Service Medal.  A National Defense Service Medal was awarded 
if a veteran served honorably between January 1, 1961, and 
August 14, 1974.  United States of America Department of 
Defense Manual of Military Decorations and Awards, Appendix D 
at D-17, July 1990.  A Vietnam Service Medal was awarded if a 
veteran served between July 4, 1965 and March 28, 1973 in 
Vietnam or in Thailand, Laos, or Cambodia in direct support 
of the operations in Vietnam.  Id. at D-20.  The appellant's 
personnel records showed that his primary military 
occupational specialty was a cook during the time period that 
he was in Vietnam.  As discussed above, he maintains that he 
was assigned several other duties while in Vietnam, including 
security and patrols for booby traps.

In this case, for the following reasons, the Board finds that 
the appellant did not engage in combat with the enemy.  
First, his military occupational specialty of cook while in 
Vietnam does not indicate combat service.  Although it is 
possible that he engaged in combat with the enemy in Vietnam, 
his military occupational specialty does not indicate that 
this was likely.  It is likely true, as the VA examiner in 
1998 stated, that all Marines in Vietnam were considered 
combat soldiers.  However, simply because the Marines 
recognized all individuals as combat soldiers, it does not 
necessarily indicate that the appellant was assigned or 
participated in combat duties.  There is no support in his 
military personnel records for his allegation that he 
participated in any patrols or guard duty.  

Second, none of the appellant's awarded medals or decorations 
showed combat service.  In conjunction with his military 
occupational specialty, the fact that he did not receive an 
award for combat service is probative evidence that he likely 
did not participate in combat. 

Third, the notation in his personnel records that he 
participated in an operation against the enemy does not, in 
this case, reflect combat service.  The records obtained from 
the Department of the Navy indicate that the entire 3rd 
Battalion, 7th Marines, participated in operations in 
Vietnam.  There is no indication that the appellant 
personally engaged in combat with the enemy.

Fourth, and perhaps most persuasive, the appellant's own 
statements are not persuasive evidence that he personally 
engaged in combat with the enemy.  His statements have been 
very vague and inconsistent with respect to his activities in 
Vietnam.  He has reported going on patrols, some of which 
resulted in firefights.  However, one examiner stated that 
the appellant described being in potential combat situations, 
but did not describe direct combat.  On other occasions, the 
appellant has stated that he received and returned enemy fire 
while on patrol, implying that he personally participated in 
combat.  It may be true, as the 1998 VA examiner stated, that 
the appellant had some "contact" with fighting.  The 
appellant may have been in a plane, on a patrol, or on a base 
that was shot at, but this does not lead to a conclusion that 
he personally participated in any combat activities.  

The preponderance of the evidence is against finding that the 
appellant engaged in combat with the enemy, and there is no 
reasonable doubt on this issue that could be resolved in his 
favor.  A reasonable doubt exists where there is an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102 (1999).  It is a substantial doubt and one 
within the range of probability as distinguished from pure 
speculation or remote possibility.  Id.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence.  Id.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist as to 
whether the appellant engaged in combat with the enemy in 
Vietnam.  Therefore, although the evidence shows that he 
served overseas in Vietnam, the evidence does not support the 
conclusion that he personally engaged in combat with the 
enemy, and the provisions of 38 U.S.C.A. § 1154(b) do not 
apply.

Since the Board finds that the appellant did not engage in 
combat with the enemy, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  His lay 
testimony is insufficient, standing alone, to establish 
service connection.  Cohen, 10 Vet. App. at 147 (citing 
Moreau, 9 Vet. App. at 395).  There is nothing in this case 
corroborating the appellant's claimed stressors.  
Accordingly, there is no credible supporting evidence that 
the claimed stressors actually occurred.

In an effort to assist the appellant, the RO attempted to 
verify the claimed stressors with the Department of the Navy.  
Also, in order to make an informed decision and to afford the 
appellant every consideration, the RO asked him on numerous 
occasions to provide specific details as to his alleged 
inservice stressors (names, places, dates, units of 
assignment, description of events).  He has been unable to do 
so.  The appellant has only made general allegations, such as 
his wartime experiences were stressful, he saw people get 
killed and injured, people went out and did not return, he 
was shot at, etc.  The appellant has not, at any time, 
provided names of people he saw killed or injured or any 
details about any specific stressful incident.  Accordingly, 
it is manifest that these anecdotal incidents are not subject 
to verification.

Regardless, despite the appellant's failure to provide 
specific dates, the Board has thoroughly reviewed the 
operational reports submitted by the Department of the Navy 
in an effort to verify any reported stressor.  There is no 
confirmation in these records of any alleged stressor.  There 
is no report that the appellant's unit was subject to a 
mortar attack on the day he arrived in Vietnam (i.e., June 
29, 1970).  There is no record of a Vietnamese soldier killed 
as he was approaching/going through the defense perimeter.  
There is no record of a group of Vietnamese people and/or a 
United States soldier killed just outside the defense 
perimeter.  There is no record of a village being destroyed. 

In fact, the evidence from the Department of the Navy 
expressly refutes some of the appellant's reported stressors.  
For example, he has stated that FSB Ross was subject to 
"constant" mortar attacks.  The records establish that 
although mortar attacks did occur, they were infrequent, and 
contact with the enemy was actually rather light during the 
time period that the appellant served in Vietnam.  

Furthermore, the Board must note that the appellant's 
reported stressors have been inconsistent.  For example, he 
has alternatively reported a village being destroyed by 
either the North Vietnamese or United States weapons fire.  
With respect to his alleged activity on patrols, he has 
alternatively stated that no one was ever wounded or killed 
or that so many people were killed that a body count could 
not be obtained.  This means that his statements must be 
accorded less credibility.

After a thorough review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim for service connection for PTSD.  Although 
numerous diagnoses of PTSD are of record, there is no 
evidence of record corroborating that the alleged inservice 
stressors actually occurred.  The appellant is not entitled 
to the application of the benefit of the doubt; there is no 
reasonable doubt on this issue that could be resolved in his 
favor.  See 38 U.S.C.A. § 5107(b) (West 1991). 

The Board is cognizant of the appellant's own statements to 
the effect that he experiences symptoms of PTSD that are due 
to stressors while in service.  However, the evidence does 
not indicate that he possesses medical expertise, he is not 
competent to render an opinion on a matter involving medical 
knowledge, such as diagnosis or causation.  See Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); Robinette v. Brown, 
8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

